          Case 1:17-cr-00618-RA Document 343 Filed 12/29/20 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 12/29/2020


 UNITED STATES OF AMERICA,
                                                                 No. 17-CR-618-05
                        v.
                                                                       ORDER
 WILLIAM BAEZ,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       On November 6, 2020, the Court granted Defendant William Baez’s motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) in light of his health condition and the COVID-

19 pandemic. Dkt. 335. The Court ordered Baez to be placed on supervised release status with

home confinement until April 26, 2026, the date on which he was expected to complete his

custodial sentence.

       On December 22, 2020, Baez wrote to the Court seeking clarification of the meaning of

the term “home confinement” in the Court’s November 6 order. The Probation Department has

interpreted the term to mean “home incarceration,” a level of restriction that requires Baez to seek

Court approval for any travel outside of his home except for medical reasons. Baez maintains, by

contrast, that the less restrictive condition of “home detention” is more appropriate.

       The Court disagrees. Baez’s term of supervised release is subject to a condition of home

incarceration, which, as the government notes, is the usual level of supervision for defendants

whose sentences are reduced pursuant to compassionate release. This condition of incarceration

reflects not only the severity of Baez’s underlying crime and the length of his original sentence,

but also the justification for his sentence reduction, namely preventing severe harm from COVID-
           Case 1:17-cr-00618-RA Document 343 Filed 12/29/20 Page 2 of 2




19. As previously ordered, Global Positioning Satellites (GPS) shall be the technology used to

monitor Baez’s compliance with home incarceration.

         In light of the fact that Baez will be on supervised release for more than five more years,

however, his motion is denied without prejudice. He shall be permitted to make a further

application to this Court to change the conditions of his supervised release once he is able to

demonstrate a substantial record of compliance with the existing conditions.

SO ORDERED.

Dated:      December 29, 2020
            New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
